OFFICE   OF THE   ATTORNEY       GENERAL             OF TEXAS
                                                 AUSTIN


0cnAl.D   0. MANN                                                                 May 13, lose
 rn-       ..“..4&




                 nr. 0. J. s. ~llingron
                 Conon   Kanagor
                 Texas Prison System
                 RUntmill., Tan8
                 Dear Blr:



                                                                           ruparlntea64nt
                                                                         fa8    Prlpon       Syrta.

                                                                      so you requ4&rd
                 8n OpilliOll
                            a8                                           D. ChapriiaFA
                                                                                    i8
                 8till 8LI4Blpl
                 1, 1989, arts
                                                          on b;tha         T8ur       Prfuan
                                                           t the re8i@ation              or
                                                           umnt,          errwit*           xay 1,
                                                           068thW        with     l 1 Ott.r
                                                           n(,    8tat4a4Bt:


                                                            th tb above
                                                           your lrrltton n-
                                                            y 1, 19SQ.'

                     undar~~h&hr            opinion that         Krr. J. 9. Chapman,
                                      etanoer   molted       above, va8 bircharged
                     aI
                      an 4rnpl9~ki    and   gin  8up4rrintendeat    or the T4248
                 -iSOn sy8f=, ltfeotivm             May    1, 1939, 88 it 1118rithln
                 the power Ku the T4X48 Prison Bard ana yea, a8 Cmwal
                 l&nager of the Toraa Prircm Systa, to diroharge m.
                 chtX@U?Al  8t   8Zly tim0.     The above notloe to Kr. Chnpn,
                 although sent in a courteous mmner in order that it
rOtid   BOt -baITa      hi8   ill   88OLUin(    OthE   aplO=t,       814W-
ly oonvryrd the intantion of tlu T4X48 Prlrai Bard ami oi
7OUa8 the GOn4ti ma     ll'otth. t4S48 Ri80~8y~trtliat
h8 br   di8OhU8.d    4ffOOtfV4 48 ob M8y 1, lQs@.

                                         Very    tnl17 YOU8
                                    ATTORMUX OWERAL      w   TXAB




DDXrFBP
APPROVBD:

                                                                 .